Name: 97/7/EC: Council Decision of 20 December 1996 repealing Directive 75/339/EEC obliging the Member States to maintain minimum stocks of fossil fuel at thermal power stations
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  energy policy;  trade;  management
 Date Published: 1997-01-07

 Avis juridique important|31997D000797/7/EC: Council Decision of 20 December 1996 repealing Directive 75/339/EEC obliging the Member States to maintain minimum stocks of fossil fuel at thermal power stations Official Journal L 003 , 07/01/1997 P. 0006 - 0006COUNCIL DECISION of 20 December 1996 repealing Directive 75/339/EEC obliging the Member States to maintain minimum stocks of fossil fuel at thermal power stations (97/7/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 103a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Directive 75/339/EEC (4) was adopted in the wake of the oil crisis in the 1970s in order to help to improve the Community's security of supply;Whereas the objective was to place an obligation on the Member States to take all appropriate measures to oblige electricity producers to maintain, permanently, a level of fossil fuel stocks sufficient to ensure the continuation of electricity supplies for at least 30 days;Whereas the electricity industry keeps the fuel stocks which it needs in order to guarantee supplies to power stations, regardless of the aforementioned Directive;Whereas the Commission has not requested the information on existing stocks from the Member States for many years, since it does not consider this information very useful;Whereas if a crisis were to arise, the Directive would no longer be useful to improve electricity supplies,HAS ADOPTED THIS DECISION:Article 1 Directive 75/339/EEC is hereby repealed.Article 2 This Decision is addressed to the Member States.Done at Brussels, 20 December 1996.For the CouncilThe PresidentS. BARRETT(1) OJ No C 272, 18. 9. 1996, p. 9.(2) OJ No C 380, 16. 12. 1996.(3) Opinion delivered on 28 November 1996 (not yet published in the Official Journal).(4) OJ No L 153, 13. 6. 1975, p. 35.